DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to the 102 rejection of Waldo have been fully considered but they are not persuasive. First and foremost, applicant’s arguments are not commensurate in scope.  
Applicant argues “Unlike Waldo's device, which requires operator intervention to proceed with treatment or automatically terminates treatment if it detects a failing light source, Applicant's controller is configured to automatically continue to provide the light dose by making at least one of three adjustments.”  It is emphasized that “automatically” continuing treatment is not required by or recited in the claims.   Specifically, the claims do not preclude operator intervention in order for the treatment to continue.  To clarify, Waldo discloses an extra/additional step of requiring user input to continue treatment when a failure in the light source is detected (“the operator may proceed to treatment of the container” Par 0172; 719/720, Fig. 20B), but the current claim language does not preclude this extra/additional step.  Again, applicant’s arguments focus on automatically continuing treatment, however the claims do not require this automatic continuance of the treatment.   Therefore, applicant’s arguments are not commensurate in scope with the claim language. 
not in response to detection of an underperforming light source.”  Again, this is not claimed.  To clarify the claims require “c) one or more sensors arranged to measure the light dose being delivered; d) a controller configured to receive information from said one or more sensors regarding an underperforming light source within said array and, in response to said information, continuing delivery of said light and adjusting” one or more claimed parameters.  First, detection/identification of an underperforming light source is never required; The sensors detect/measure a light dose (intensity) of the delivered light.  And then the controller receives information regarding an underperforming light source from the measured light dose by the sensor.  “Information regarding” an underperforming light source (as claimed) is much broader than detection of an underperforming light source (as argued).  Therefore, applicant’s claims do not preclude that the information regarding an underperforming light source come from a corrected sensor reading.  As such, applicant’s arguments are not commensurate in scope with the claim language. 
The examiner would like to make a distinction between a “failing” light source (as taught by Waldo) and an “underperforming” light source (as claimed by applicant).  Most of applicant’s arguments focus on the discussions related to the “failing” light source of Waldo, but again this is not the same thing as an underperforming light source.  Seemingly, an underperforming light source is not necessarily failing, as it is just emitting/outputting less light than expected. Applicant’s own specification supports this position “The term ‘underperforming’ may include a complete outage or light source as well as a condition wherein the light source emits less than an optimum amount of light due to a defect in the source (bulb)” (Par 0024). Furthermore, information regarding an underperforming light source can merely be a measurement of its lessened/lowered output.  Waldo explicitly teaches that the output of the light sources is constantly measured, therefore any lessened/lower intensity is measured and accounted for when calculating the remaining treatment time.  For clarity, it is emphasized that “an underperforming light source” is a contingent limitation, as clearly a light source is not always going to underperform.  “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.” MPEP 2111.04.
Specifically, Waldo teaches “the light sensing system typically measures the light intensity about once every second. Using the corrected light intensity measurements, CPU 603 continuously updates the current energy dose that has been delivered to one or both of treatment chambers 42 and/or 44. Based upon the current energy dose and the current corrected illumination level, CPU can determine the remaining treatment time as well as the total treatment time, at step 779, needed to deliver the target dose, which was identified as one of the treatment parameters at step 730 in FIG. 21. When target dose is reached, treatment is terminated and illumination ceases, at step 779a.” (Par 0177).  Clearly, if/when a light source starts to underperform, i.e. outputs less light, the light sensing system of Waldo measures this lowered output and accounts for it (using the corrected illumination level and updating the current energy dose) and then uses this information to calculate the remaining treatment time.  Specifically, if a light 
The examiner is substantially maintaining the previous 102 rejection of Waldo, updating the rejection to reflect applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “d) a controller configured to receive information from said one or more sensors regarding an underperforming light source within said array and, in response to said information, continuing delivery of said light and adjusting one or more of…” is indefinite.  Specifically, the change in tense from passive (“to receive”) to active (“continuing” and “adjusting”) makes the limitation unclear.  Specifically, based on the change in tense, it is not clear if these new steps of “continuing” or “adjusting” are 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0165398 to Waldo et al.

[Claim 13] Waldo discloses “Light sensors 404 are positioned on upper and lower light sensor PCBs 643 and 644, respectively, between pairs of lamps 100 such that each sensor monitors the illumination level of two adjacent lamps. In this respect, each light sensor is preferably located midway between a pair of monitored lamps 100.” (Par 0122).  Therefore, Waldo teaches a sensor associated with each of said light sources.  
[Claim 14] Waldo discloses a user interface (39 or 39a, Figs 1 and 32; Pars 0072, 0118, 0166 and 0171); this is interpreted as an input for entering a predetermined effective light dose to be delivered (“operator prescribes the light dosage”).
[Claim 15] Fig. 6 of Waldo shows an array of light sources (3 lamps, element 100) on one side of the chamber (101) and an array of light sources (3 lamps, element 100) on the other side of the chamber (103); see also Par 0091. 
[Claim 16] Waldo discloses determining the actual light dose (current energy dose) and compares it to a predetermined effective light dose (predetermined or target energy dose); see Par 0177; Fig. 21A.  
[Claim 17] Radiometer (460) is considered a main sensor for determining the total output of the multiple light sources (Pars 0128, 0130, 0134-135). 
[Claims 18-19] Waldo teaches “the signals from each sensor 404 are combined by a multiplexer into a multiplexed frequency signal” to determine the current energy dose and then compares this current energy dose to the predetermined target dose in order to adjust the duration of the light treatment; See Par 0177. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/LYNSEY C Eiseman/
Primary Examiner, Art Unit 3792